office_of_chief_counsel internal_revenue_service memorandum number release date uilc postf-159061-02 cc pa apjp date date to associate area_counsel louisville small_business self-employed area attention aubrey c brown from peter k reilly special counsel tax practice procedure administrative procedures and judicial practice branch subject economic reality examination national research program this chief_counsel_advice responds to your request for advice dated date in accordance with sec_6110 this advice should not be cited as precedent issue do the provisions of sec_7602 prevent a revenue_agent from requesting in an initial interview letter the personal and business bank records from taxpayers who derive a substantial portion of their income from schedule c and f income where the returns are randomly selected for the national research program nrp conclusion sec_7602 provides that the service should not use an indirect method to determine the existence of unreported income of any taxpayer unless there is a reasonable indication that there is a likelihood of such unreported income the invocation of sec_7602 is premature at the time revenue agents request bank records and personal records through the initial contact letter since the internal_revenue_service service is not yet making a determination with respect to the existence of unreported income facts as a result of the internal_revenue_service restructuring and reform act of rra ‘98 pub_l_no section 112_stat_685 date the nrp office was established in date as a component of the research analysis and statistics postf-159061-02 page division the goal of the nrp office is to collect and analyze information that helps the internal_revenue_service service identify where and why compliance problems occur so that resource allocation and program development can be tailored and improved accordingly the nrp is intended to be far less intrusive and burdensome on taxpayers than previous compliance studies irs news_release ir-2002-05 date as we understand it returns that are a part of the nrp program are randomly selected for classification and potential audit rather than being identified by the discriminant function dif formula or through some matching program thus at the time of random selection there is no reason to question the information reported on these returns during the initial classification process information is gathered from internal databases and compared with data reported on the taxpayer’s return some of the case building tools used for the preliminary classification process include information from the midwest automated compliance system macs idrs inoles imfolt the business_master_file on-line bmfol payer master_file on-line pmfol information returns data dependent database dependent database on-line currency and banking retrieval system cbrs and choicepoint irm each one of those tools uses information already internally available to the service the goal of return classification is to select those returns for audit with the greatest potential for change irm as we understand it when examining returns from taxpayers who derive a substantial portion of their income from schedule c and f income agents perform a preliminary cash- t analysis using tax_return data and information gathered in the case file during the classification process to see if that information supports the income claimed as part of the initial interview process agents request bank records and personal records regardless of whether the preliminary cash-t analysis indicates the information supports the income claimed you are concerned with whether in light of the enactment of sec_7602 revenue agents are permitted to request this information in the initial interview letter where the preliminary analysis and case materials to date do not show a reasonable indication that there is a likelihood of unreported income law and analysis sec_7602 rra ‘98 also added new sec_7602 entitled limitation on financial status audit techniques sec_7602 provides that the secretary shall not use financial status or economic reality examination techniques to determine the existence of unreported income of any taxpayer unless the secretary has a reasonable indication that there is a likelihood of such unreported income the legislative_history concerning rra ‘98 section reflects that prior to its enactment the service could use financial status or economic reality audit techniques to determine the existence of unreported income the legislative_history states that rra ‘98 section merely prohibits the use of such audit techniques to determine the existence of unreported income until the service has a reasonable indication postf-159061-02 page that there is a likelihood of such unreported income h_r conf_rep no -599 pincite prior to the enactment of sec_7602 the chairman of the house_committee_on_ways_and_means requested that the general accounting office report on the frequency and results of the use of financial status audit techniques to identify unreported income due to concerns over the treatment of and the burdens placed upon taxpayers general accounting office report gao g-ggd-97-186 date tax_administration taxpayer rights and burdens during audits of their tax returns pincite and gao report the term financial status audit techniques is not defined in the code as used in the gao report financial status or economic reality audit techniques consist of indirect methods of examination such as the bank_deposits method the cash transaction_method the net_worth_method the percentage of mark-up method and the unit and volume method gao report pincite examination of books and returns handbook i r m the general accounting office concluded that these techniques were never used alone and that they were used with other techniques that were used to explore issues other than unreported income such as overstated deductions gao report pincite audit techniques there are two distinct types of methods of proof in tax cases direct or specific item methods and indirect methods financial status or economic reality examination techniques in the direct or specific item methods specific items are demonstrated as the source of unreported income 70_f3d_854 n 6th cir 843_f2d_1456 d c cir with the specific item method of proof the government uses evidence of receipt of specific items of reportable income that do not appear on his income_tax return 724_f2d_1374 n 9th cir for example the service tracks funds from known sources to deposits made to a taxpayer’s bank accounts rather than analyzing bank_deposits to identify unreported income from unknown sources see 70_f3d_854 6th cir tracing of unreported income from covert police funds is a direct method 843_f2d_1456 d c cir monies traceable from dummy corporations to the taxpayer was evidence of specific items of income and not the use of the bank_deposits or cash expenditures indirect method of proof see also pollack v united_states u s dist lexis n d ill recognizing in dicta that directly tracing money transfers from an entity would not be a financial status or economic reality technique the service does not use specific items to support an inference of unreported income from unidentified sources the use of direct methods simply does not implicate the provisions of sec_7602 thus there is no prohibition requiring the service to have a reasonable indication that there is a likelihood of unreported income before resorting to direct methods when using an indirect method a taxpayer’s finances are reconstructed through circumstantial evidence 70_f3d_854 n 6th cir for postf-159061-02 page example the government shows either through increases in net_worth increases in bank_deposits or the presence of cash expenditures that the taxpayer’s wealth grew during a tax_year beyond what could be attributed to the taxpayer’s reported income thereby raising the inference of unreported income 843_f2d_1456 d c cir indirect methods are used to support an inference of unreported income from unidentified sources the bank_deposits indirect method is an analysis of bank_deposits to prove unreported income from unidentified sources this method which computes income by showing what happened to the taxpayer’s funds may be considered to be a financial status technique when it is used without the specific knowledge of a possible traceable source as such it is used to supply leads to possible unreported income from sources of such deposits examination of returns handbook irm with the cash transaction indirect method the service calculates the unreported income as the amount that the taxpayer’s cash expenditures exceeded the taxpayer’s sources of cash including cash on hand at the beginning of the tax period in question for the particular year 886_f2d_1497 7th cir the service uses the taxpayer’s tax_return and other sources to ensure that adequate income has been reported to cover expenses gao report pincite pursuant to the irm with respect to commencement of an examination pre-contact analysis requires the agent to prepare a preliminary cash transaction account cash-t based upon tax_return information and other information in the case file irm if the cash-t is materially out of balance the examiner is guided to use subsequent interviews and information gathering during the examination to resolve those discrepancies irm during the examination phase for business returns the irm advises that the revenue_agent should among other things analyze the personal and business bank records of the taxpayer irm the manual does not require that the request for bank records be made as part of the initial contact letter but the review of the taxpayer’s bank statements is considered in the manual to be a minimum probe of income the manual provides that if the results of the minimum probe show the existence of potentially unreported income due to a significant imbalance in the cash-t excess unexplained bank_deposits or inadequate internal controls a more in depth examination is warranted sec_7602 provides that the service should not use an indirect method to determine the existence of unreported income of any taxpayer unless there is a reasonable indication that there is a likelihood of such unreported income the invocation of sec_7602 i sec_1 according to irm minimum income probes of individual nonbusiness returns do not include preparation of a preliminary cash-t or a request for bank records that section states that the questioning of the taxpayer and the completion of some workpapers will fulfill the minimum income probe requirement if there is no other information in the file indicating potential unreported income postf-159061-02 page premature at the time revenue agents request bank records and personal records through the initial contact letter since the service is not yet making a determination with respect to the existence of unreported income case development hazards and other considerations none this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
